Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

Matter of R. HUANG, Beneficiary of a visa petition
filed by Mei Huang, Petitioner
Decided July 8, 2015
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
The beneficiary of a visa petition who was adopted pursuant to a State court order that
was entered when the beneficiary was more than 16 years old, but with an effective date
prior to his or her 16th birthday, may qualify as an adopted child under section
101(b)(1)(E)(i) of the Immigration and Nationality Act, 8 U.S.C. § 1101(b)(1)(E)(i)
(2012), so long as the adoption petition was filed before the beneficiary’s 16th birthday
and the State in which the adoption was entered expressly permits an adoption decree to
be dated retroactively. Matter of Cariaga, 15 I&N Dec. 716 (BIA 1976), and Matter of
Drigo, 18 I&N Dec. 223 (BIA 1982), modified.
FOR PETITIONER: Wayne J. Chi, Esquire, San Francisco, California
FOR THE DEPARTMENT OF HOMELAND SECURITY:
Associate Counsel

Michael J. Sheridan,

BEFORE: Board Panel: MALPHRUS and MULLANE, Board Members. Concurring
Opinion: CREPPY, Board Member.
MALPHRUS, Board Member:

In a decision dated August 17, 2009, the District Director revoked the
approval of the petitioner’s visa petition, which she had filed on behalf of
the beneficiary as her adopted child pursuant to section 101(b)(1)(E)(i) of
the Immigration and Nationality Act, 8 U.S.C. § 1101(b)(1)(E)(i) (2006).
The petitioner has appealed from that decision. The appeal will be
sustained in part and the record will be remanded.

I. FACTUAL AND PROCEDURAL HISTORY
The beneficiary, who was born in China on March 22, 1988, entered the
United States as a nonimmigrant visitor on February 22, 2002, when she
was nearly 14 years old. The petitioner, who is the beneficiary’s paternal
aunt, filed a petition to adopt the beneficiary in Hawaii on February 2,
2004, 2 months before the beneficiary’s 16th birthday. A State court judge
issued an adoption decree on May 3, 2004, after the beneficiary’s

627

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

16th birthday, but the effective date of the decree was made retroactive to
February 2, 2004, the day the petition was filed.
In May 2006, the petitioner, who was naturalized in 2004, filed a visa
petition to accord the beneficiary immediate relative status as her adopted
child. The petition was initially approved, but the District Director later
revoked it, finding that the adoption was not valid for immigration purposes
because it had not occurred before the beneficiary reached the age of 16.

II. ISSUE
The question before us is whether a beneficiary whose adoption decree
was issued after she was 16 years old, but with a retroactive effective date
prior to her 16th birthday, can qualify as a “child” who was “adopted while
under the age of sixteen,” as required by section 101(b)(1)(E)(i) of the Act.

III. ANALYSIS
For a beneficiary to qualify as an adopted child, the petitioner must
establish that the beneficiary qualifies as a “child,” that is, he or she must
be an unmarried person under 21 years of age, who was “adopted while
under the age of sixteen years” and has been in the legal custody of, and
resided with, the adopting parent for at least 2 years.
Section
101(b)(1)(E)(i) of the Act. The regulations also require that “the adoption
took place before the beneficiary’s sixteenth birthday.”
8 C.F.R.
§ 204.2(d)(2)(vii) (2015); see also 8 C.F.R. § 204.2(d)(2)(vii)(C) (providing
that “the child must have been under 16 years of age when the adoption is
finalized”).
The phrase “adopted while under the age of sixteen years” is not defined
in the Act or regulations. Based on “the language itself, the specific
context in which that language is used, and the broader context of the
statute as a whole,” we conclude that the statutory language is ambiguous
as to whether a retroactive adoption decree is valid for immigration
purposes. Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997); see also
Matter of C-T-L-, 25 I&N Dec. 341, 344−45 (BIA 2010).
A. Retroactive Orders of Adoption
In Matter of Cariaga, 15 I&N Dec. 716 (BIA 1976), we held that an
adoption was not valid for immigration purposes where the adoption
process was initiated after the beneficiary was 18 years old and the decree
was made retroactive to a date 12 years earlier. We concluded that the age
restriction in section 101(b)(1)(E) of the Act should be given a literal
628

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

interpretation and that, despite the retroactive effect given to the adoption
by the State court, “an adoptive relationship was not created.” Id. at 717.
Relying on Cariaga, we subsequently concluded in Matter of Drigo,
18 I&N Dec. 223 (BIA 1982), that for immigration purposes, we do not
recognize an adoption decree as being effective as of the date it was entered
nunc pro tunc. 1 We noted in that case that it was “Congress’ intent that the
age restriction in section 101(b)(1)(E) be construed strictly.” Id. at 224.
Our decisions in Cariaga and Drigo discussed the two major policy
interests that Congress addressed in enacting the laws relating to adoptions:
fostering family unification and preventing ad hoc or fraudulent adoptions.
We explained that “Congress was concerned with the problem of keeping
the families of immigrants united” and therefore “provided liberal treatment
of children.” Matter of Cariaga, 15 I&N Dec. at 717; see also Matter of
Yuen, 14 I&N Dec. 71, 72 (BIA 1972) (noting that the adoption provision
“was designed to prevent hardship and to keep families together”).
However, we also noted that when Congress passed the 1952 Act, it
chose not to extend immigration benefits to adopted children “for fear that
fraudulent adoptions would provide a means of evading the quota
restrictions.” Matter of Cariaga, 15 I&N Dec. at 717. In 1957, Congress
added a provision to include adopted children within the definition of
a “child,” but it imposed an age restriction in an attempt to “distinguish
between bona fide adoptions, in which a child has been made a part of
a family unit, and spurious adoptions, effected in order to circumvent
statutory restrictions.” Id.; see also Matter of M-, 8 I&N Dec. 118,
119 (BIA 1958; A.G. 1959) (noting that “safeguards were written into law
designed to prevent abuses, such as adoptions entered into for the purpose
of evading the immigration laws”).
Not only are such spurious adoptions in violation of the statutory
restrictions, they do not advance the interests of family unification. Where
there is no indication that the biological parents are unable to continue their
parental responsibilities, an adoption can actually undermine family unity
by legally severing the biological family unit for improper purposes.
Congress has expressed concern about efforts to avoid the statutory
quota restrictions, whether through fraudulent adoptions that have no
factual basis for the underlying relationship or those that, despite having the
1

Nunc pro tunc, which literally means “now for then,” refers to a court’s power to give
an order “retroactive legal effect.” Black’s Law Dictionary 1174 (9th ed. 2009); see also
Singh v. Mukasey, 533 F.3d 1103, 1110 (9th Cir. 2008) (stating that nunc pro tunc “does
not imply the ability to alter the substance of that which actually transpired or to backdate
events to serve some other purpose”) (quoting United States v. Sumner, 226 F.3d 1005,
1010 (9th Cir. 2000)).

629

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

appearance of validity, are actually motivated by a desire to circumvent the
immigration laws. It is these latter adoptions, which are the most difficult
to identify, that Congress primarily targeted through the statutory
restrictions for adopted children. See Matter of Repuyan, 19 I&N Dec. 119,
122 (BIA 1984) (stating that Congress intended to “prevent abuse through
ad hoc adoptions made only for the purpose of circumventing the
immigration laws”).
It was within the purview of Congress to establish an age limitation to
discourage adoptions that are entered into for the purpose of obtaining
immigration benefits. This is so even if its line drawing has the effect of
excluding some adoptions that are bona fide; a statutory scheme of this
nature will inevitably exclude some valid relationships and include some
that are not valid. See Romero-Ochoa v. Holder, 712 F.3d 1328, 1331 (9th
Cir. 2013) (holding that Congress could rationally draw conclusive lines in
drafting immigration laws, “even though [they] may prove over- or underinclusive in individual cases”).
As the concurring opinion notes, the process by which the Department
of Homeland Security (“DHS”) evaluates a visa petition for an adopted
beneficiary involves more than determining if the age limits have been met
and the State court has approved the adoption. See Matter of Marquez,
20 I&N Dec. 160, 163−65 (BIA 1990). However, the DHS explained that
in assessing whether an adoption is bona fide, it can be very difficult to
determine if the adoption is actually motivated by a desire to provide
immigration benefits rather than to create a familial relationship, even when
the adoption is finalized before the beneficiary is 16. In fact, it can be more
difficult to detect fraud in an adoptive relationship than in a marital one.
Thus, the age restriction provides an important deterrent to fraud and abuse
of the system.
Under the rule we established in Cariaga and Drigo, retroactive and
nunc pro tunc orders of adoption were always invalid for immigration
purposes. The DHS urges us to reaffirm those decisions, arguing that the
regulations require that a child must be under the age of 16 years when the
adoption is approved in order to be eligible for immigration benefits.
However, the regulations do not specifically address nunc pro tunc orders
and, in our view, do not prohibit a more measured approach. In interpreting
section 101(b)(1)(E)(i) of the Act, it is appropriate for us to balance
Congress’ interest in fostering family unification against its clear intent to
prevent abuse in the immigration process. See Matter of Marquez, 20 I&N
Dec. at 164 (stating that “adoptions must be evaluated in light of the
congressional intent to recognize only bona fide adoptive relationships”).
The beneficiary was granted a retroactive order of adoption in Hawaii.
Under section 578-8(a) of the Hawaii Revised Statutes, a decree of
630

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

adoption “shall take effect upon such date as may be fixed therein by the
court, such date to be not earlier than the date of the filing of the petition
and not later than six months after the date of the entry of the decree.”
Thus, Hawaii expressly permits a court to establish an effective date for an
adoption that is prior to the date the decree is entered, so long as it is not
before the date the petition was filed.
The statutory authority to enter an adoption order that is effective as
early as the date the petition was filed is not an open-ended exercise of
judicial authority based on general equitable principles. It is expressly
authorized by the Hawaii statute and is objectively verifiable. Although the
statute gives the State courts discretion to enter an effective date different
from the date the decree is entered, the law prohibits the court from making
the adoption effective before the date the petition was filed. This is
significant because it helps to deter abuse of the immigration laws. See
Sook Young Hong v. Napolitano, 772 F. Supp. 2d 1270, 1280 (D. Haw.
2011) (recognizing an adoption for immigration purposes under Hawaii law
and noting that the statute would not allow a person older than 16 at the
time of filing to obtain a retroactive adoption that would qualify under the
Act).
Having considered the arguments of the parties and the limited nature of
the Hawaii statute, we conclude that the blanket rule we have applied for
many years is too limiting in that it does not allow us to adequately
consider the interests of family unity. Thus, we will revisit the position we
took in Cariaga and Drigo. 2 Accordingly, we will no longer deny a visa
petition where the adoption petition was filed before the beneficiary’s 16th
birthday, the State in which the adoption was entered expressly permits an
adoption decree to be dated retroactively, and the State court entered such a
decree consistent with that authority. Therefore, we withdraw from our
prior decisions to the extent that they prohibit recognition of such an
adoption decree based solely on the rule that a petition must always be
approved before the beneficiary turns 16.
Nevertheless, contrary to the concurring opinion, we conclude that, at
a minimum, the regulations and statutory context indicate that the adoption
process must have been initiated before the child reaches the age of 16. An
2

The United States Court of Appeals for the Ninth Circuit, in whose jurisdiction this
cases arises, rejected our interpretation of the age restriction in section 101(b)(1)(E)(i) of
the Act as unreasonable. Amponsah v. Holder, 709 F.3d 1318 (9th Cir. 2013). The court
has withdrawn that opinion, stating that “the Board is considering whether to overrule or
modify Matter of Cariaga.” Amponsah v. Holder, 736 F.3d 1172, 1172 (9th Cir. 2013).
We are unaware of any other circuit court authority that has rejected our approach to the
age restriction. See Mathews v. USCIS, 458 F. App’x 831, 833 (11th Cir. 2012) (finding
our interpretation of the adoption age restriction to be reasonable).

631

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

adoption order is not merely a ministerial act that simply recognizes or
formalizes a prior relationship. It is a judicial order that actually creates the
adoptive relationship. See Black’s Law Dictionary 55 (9th ed. 2009)
(stating that adoption “creates a parent-child relationship between the
adopted child and the adoptive parents with all the rights, privileges, and
responsibilities that attach to that relationship”). So while it may be
reasonable to recognize an adoption decree that is retroactive to the date the
process was initiated, it would not be appropriate to extend Congress’
mandated age limitations where the effective date of the decree predates the
initiation of the legal process on which the adoption order is based.
Allowing such adoptions would create clear opportunities to circumvent the
statutory age restrictions and thus abuse the immigration process.
Our new rule advances both of Congress’ policy interests in enacting the
adoption statutes—family unity and the prevention of fraud and abuse in
the immigration system. By recognizing retroactive adoptions as valid for
immigration purposes but still requiring the petition to be filed before the
child turns 16, we ensure that the recognition of adoptions remains tethered
to the age limit Congress imposed. Without this restriction an adoption
decree could be made retroactively effective to many years before the
adoption took place, as was the case in Cariaga, where the adoption
petition was filed after the beneficiary was 18 and the decree was made
retroactive to a date 12 years before its entry. Although we now consider
the holding in Cariaga to be too restrictive, the result in that case remains
proper and would be the same under the rule we adopt here. 3
B. Full Faith and Credit
Although we have determined that our prior rule was too restrictive, we
are not persuaded that we must recognize the beneficiary’s adoption based
on the statutory principle of full faith and credit in 28 U.S.C. § 1738 (2012),
which provides that the judicial proceedings of a State court must be
recognized as effective by other jurisdictions. See Bustamante-Barrera
v. Gonzales, 447 F.3d 388, 400 n.51 (5th Cir. 2006). That principle is not
controlling in this context.
In Bustamante-Barrera, the United States Court of Appeals for the Fifth
Circuit considered the effect of a nunc pro tunc custody decree granted in
3

We note that Congress has not modified the statute in response to Matter of Cariaga
even though it amended the Act several times after our decision was issued. For
example, in 1981 it raised the age limit for adoption from 14 to 16 years. See
Immigration and Nationality Act of 1981, Pub. L. No. 97-116, § 2(b), 95 Stat. 1611,
1611.

632

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

California on the question of the legal custody of a child for purposes of
naturalization. The court stated that its refusal to credit the decree “for
purposes of federal immigration law [did] not even implicate the Full Faith
and Credit Act” because, for purposes of the naturalization statute, the
child’s custody status was determined only by Federal law. Id. Citing
Fierro v. Reno, 217 F.3d 1 (1st Cir. 2000), the court agreed with the First
Circuit’s refusal to give effect to a retroactively amended divorce decree,
stating that relying on such a nunc pro tunc order would “create the
potential for significant abuse and manipulation of federal immigration and
naturalization law.” Id. at 401; cf. Minasyan v. Gonzales, 401 F.3d 1069,
1080 n.20 (9th Cir. 2005) (distinguishing Fierro, where a nunc pro tunc
divorce decree created a legal fiction by retroactively changing the
relationship, from the petitioner’s decree, which recognized a separation
that was actually in effect in practice and as a matter of State law).
Domestic relations is “an area that has long been regarded as a virtually
exclusive province of the States.” United States v. Windsor, 133 S. Ct.
2675, 2691 (2013). However, immigration and naturalization law “exists
independent of state family law.” Bustamante-Barrera v. Gonzales,
447 F.3d at 399−400 (noting the “overarching constitutional interest in
uniformity of federal immigration and naturalization laws”). It is well
established that a State court’s recognition of a marriage as valid under
State law does not conclusively mean that immigration benefits will be
conferred based on that marriage. See, e.g., Matter of Laureano, 19 I&N
Dec. 1, 2 (BIA 1983); Matter of Brantigan, 11 I&N Dec. 493, 494 (BIA
1966); see also Matter of Magana, 17 I&N Dec. 111, 114 n.1 (BIA 1979)
(declining to give full faith and credit to a retroactive State court decree
declaring a marriage to be void ab initio).
An adoption is similar to a marriage in that the relationship must be
assessed on a case-by-case basis for immigration purposes, even if the State
views the relationship as valid. See Matter of Marquez, 20 I&N Dec. at
163; Matter of Y-K-W-, 9 I&N Dec. 176, 179 (A.G. 1961). A State court’s
evaluation of an adoption petition does not include an investigation into
whether the relationship was entered into “to facilitate entry of the adopted
child into the United States.” Matter of Marquez, 20 I&N Dec. at 163.
In regard to both adoption and marriage, Congress has expressed
concern regarding the potential for abuse of the immigration process and
has carefully drafted the Act in an effort to prevent fraud. See Kalal
v. Gonzales, 402 F.3d 948, 952 (9th Cir. 2005) (noting the “carefully
crafted scheme that Congress created for the purpose of avoiding marriage
fraud”); Matter of Li, 20 I&N Dec. 700, 702 n.3 (BIA 1993); Matter of
Marquez, 20 I&N Dec. at 163−64. As part of that scheme, Congress
included a definitive age restriction as a means of limiting who could
633

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

qualify as an adopted child, separate from an evaluation of the bona fides of
the relationship. Therefore, we cannot give full faith and credit to a State
adoption decree without regard to whether the State law provides
limitations like those in Hawaii that would preserve the integrity of the age
restrictions that Congress considered to be essential to whether an adoption
should be recognized for immigration purposes.
We are aware of district court decisions rejecting Matter of Cariaga and
holding that a beneficiary who was adopted by an order that was issued
after the child turned 16, but with an effective date prior to the child’s 16th
birthday, qualifies as a “child” under section 101(b)(1)(E)(i) of the Act.
See Cantwell v. Holder, 995 F. Supp. 2d 316 (S.D.N.Y. 2014);
Gonzalez-Martinez v. Dep’t of Homeland Sec., 677 F. Supp. 2d 1233
(D. Utah 2009). 4 We are not bound to follow district court decisions. See
Matter of K-S-, 20 I&N Dec. 715 (BIA 1993). Nevertheless, we have
reviewed the reasoning in these cases, which was based, in part, on
principles of full faith and credit and which also viewed Cariaga as not
having adequately considered congressional intent regarding family
unification. While we disagree with the district courts’ reliance on full
faith and credit, we do now place greater emphasis on family unity and
agree that, in certain circumstances, retroactive adoptions should be
recognized.
C. Beneficiary’s Adoption Under Hawaii Law
Section 578-8(a) of the Hawaii Revised Statutes expressly permits a
court to establish an effective date for an adoption that is prior to the date
the decree is entered, so long as it is not before the date the petition was
filed. Thus, pursuant to this statute and section 101(b)(1)(E)(i) of the Act, a
person who is older than 16 at the time of filing the petition would not
qualify as an adopted child under the immigration laws. See Sook Young
Hong v. Napolitano, 772 F. Supp. 2d at 1280.
In this case, the petition to adopt the beneficiary was filed 2 months
prior to her 16th birthday, but the adoption decree was issued after her
16th birthday. The judge made the effective date of the order of adoption
retroactive to the day the petition was filed. Accordingly, we will sustain
the petitioner’s appeal to the extent that the District Director’s decision
rejecting the validity of the adoption decree based on its retroactive
effective date is contrary to our new rule.
4

We note that in Khalil v. Napolitano, 983 F. Supp. 2d 484 (D.N.J. 2013), the court
upheld the rejection of a nunc pro tunc adoption, finding that it followed our reasonable
interpretation of the immigration laws in accordance with congressional intent.

634

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

We nevertheless find it appropriate to remand the record for the District
Director to further consider this case. On remand, the petitioner must
establish that the adoption warrants recognition under our new rule. In
addition to establishing that the adoption decree should be recognized as
valid, the petitioner must meet all the requirements of section
101(b)(1)(E)(i) of the Act and show that the adoption was not undertaken
for the purpose of conferring immigration benefits on the beneficiary. 5
See Matter of Marquez, 20 I&N Dec. at 164. In remanding this matter, we
express no opinion as to the ultimate outcome.

IV. CONCLUSION
In summary, we are convinced that Matter of Cariaga and Matter of
Drigo established a rule that is too rigid in refusing to recognize any
nunc pro tunc or retroactive adoption orders. Accordingly, we hold that the
rule should be modified in part. We conclude that the phrase “adopted
while under the age of sixteen years” is broad enough to encompass
a retroactive or nunc pro tunc State court adoption order that was entered
after the beneficiary was more than 16 years old, but with an effective date
prior to his or her 16th birthday, so long as the adoption petition was filed
before the beneficiary’s 16th birthday and the State expressly permits an
adoption decree to be dated retroactively.
ORDER: The appeal is sustained in part.
FURTHER ORDER: The record is remanded to the District
Director for further proceedings consistent with the foregoing opinion and
for the entry of a new decision.

CONCURRING OPINION: Michael J. Creppy, Board Member
I respectfully concur.
I agree with the majority that our holdings in Matter of Cariaga,
15 I&N Dec. 716 (BIA 1976), and Matter of Drigo, 18 I&N Dec.
223 (BIA 1982), established a rule that is too rigid in holding that
retroactive or nunc pro tunc adoption decrees are always invalid for
immigration purposes.
I write separately because nothing in either the statute or legislative
history indicates a congressional intent to exclude a potential category of
5

At the time of the beneficiary’s adoption her biological parents were both living in
China. The record includes a letter from the petitioner stating that the beneficiary’s
“parents and I believe that growing up in Hawaii will benefit her most.”

635

Cite as 26 I&N Dec. 627 (BIA 2015)

Interim Decision #3844

bona fide adoptive relationships that were legally established prior to the
child’s 16th birthday, as evidenced by a lawful adoption decree.
I do not find support for the majority’s general conclusion that the
timing of the filing of the adoption petition with the court or other
government entity may be the determinative factor as to whether the
retroactive or nunc pro tunc adoption decree should be recognized for
immigration purposes. The failure to file a petition for adoption prior to the
child’s 16th birthday does not nullify the existence of a valid adoptive
relationship that was legally established prior to the beneficiary’s 16th
birthday by a lawful adoption decree.
Generally, the Act requires an alien seeking a family-based immigration
benefit to establish the existence of a qualifying relationship. See sections
201(a)(1), (b)(2)(A)(i), 203(a) of the Immigration and Nationality Act,
8 U.S.C. §§ 1151(a)(1), (b)(2)(A)(i), 1153(a) (2012); see also 8 C.F.R.
§ 204.2 (2015). A family-based immigration petition based on an adoption
is no different, because a qualifying adoptive relationship must legally
exist. The existence of a legal qualifying adoptive relationship is
established by the issuance of a valid adoption decree by a court or other
government entity. Therefore, where a lawful adoption decree establishes
the existence of an adoptive family relationship that was created prior to
child’s 16th birthday, it is a qualifying relationship for immigration
purposes, regardless of whether the decree is retroactive or not.
On this basis, I conclude that it is not the filing of the petition for
adoption that is the determinative factor of this issue. Rather, it is the legal
establishment of an adoptive relationship prior to the child’s 16th birthday,
by a legally valid adoption decree, that is the determinative and controlling
factor as to whether the retroactive or nunc pro tunc adoption decree should
be recognized as establishing the existence of a qualifying relationship for
immigration purposes.
However, it is important to bear in mind that while a final adoption
decree provides for the legal existence of an adoptive relationship under the
laws of the jurisdiction where it took place, it does not establish that
a bona fide adoptive relationship exists within the meaning of the Act. An
adoption decree is not conclusive evidence that the adoptive relationship is
bona fide for immigration purposes until the Department of Homeland
Security (“DHS”), in evaluating the petitioner’s evidence, including the
adoption decree, determines that a bona fide adoptive family relationship
was established. The issuance of an adoption decree does not divest the
DHS of its sole authority to determine if the adoptive family relationship is
bona fide for immigration purposes.

636

